DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
            

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3, 5, and 22-24, are rejected under 35 U.S.C. 103 as being unpatentable over Ono (2004/0055223), Roy (2008/0207100), Meana-Esteban (2016/0001422), and Kazuno (2013/0012106).
Regarding Claim 1, Ono teaches a wafer cleaning and polishing pad (Ref. 41, Fig. 1c, [0141]), comprising: 
a pad layer (Ref. 42, Fig. 1C, [0141]) having a polishing surface (Ref. 43, Fig. 1c, [0141]) and a back surface (Fig. 1c); 
a middle layer (Ref. 44, Fig. 1c, [0141]) disposed on the back surface of the pad layer (Fig. 1c); and 
a base layer (Ref. 45, Fig. 1c, [0141]) disposed over the middle layer (Fig. 1c), wherein: 
the polishing surface comprises a first material ([0061] describes how different layers are made of different materials) having a Shore D hardness ([0060]) and a static coefficient of friction ranging from 0.01 to 0.6 ([0048] teaches that the polishing pad should have a static coefficient of friction less than 1.49),
 the base layer comprises a second material ([0061] describes how different layers are made of different materials), 
the middle layer comprises a third material ([0061&0186] describes how the middle layer can be made of a different material to the polishing surface) different from the first material (Examiner notes that in previous actions have interpreted the third material as a different material from the first and has brought in further evidence in [0186] to teach the concept that the middle layer can consist of a different material from the first) and having a lower surface hardness [0060] than the first material.  Ono teaches that the middle layer should have a lower surface hardness than the polishing layer [0060].  
Ono fails to explicitly teach the first material having a Shore D hardness ranging from 50 to 80.  Roy teaches the manufacturing and method of using a polishing pad with a polishing surface for a CMP and can be considered analogous art because it is within the same field of endeavor. Roy teaches having a Shore D hardness ranging from 50 to 80 ([0190] teaches that the shore hardness of the polishing surface is typically 45D-75D).  Therefore, one of ordinary skill in the art would be able to configure the Shore D hardness range from 50 – 80 for first material to allow for better removal rates.
Ono fails to teach wherein the first material is a fluoropolymer. Kazuno teaches a polishing pad for use in a CMP polisher and can be considered analogous art because it is within the same field of endeavor. Kazuno teaches wherein the first material is a fluoropolymer ([0030] describes the polishing pad can be made of suitable polymers including  polytetrafluoroethylene that is a fluoropolymer). Therefore, it would have been obvious to one of ordinary skill in the art to make the polishing pad, as taught by Ono in view of Roy, with the material polyvinylidene, as taught by Kazuno, to improve abrasion resistance.
Ono additionally fails to explicitly teach the middle layer comprising a third material having a higher coefficient of friction than the first material.  Meana-Esteban teaches a polishing pad for abrading and can be considered analogous art because it is within the same field of endeavor.  Meana-Esteban teaches a higher coefficient of friction [0045 teaches each layer of a polishing pad is capable of having an enhanced coefficient of friction for anti-slip purposes] than the first material.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the middle layer, as taught by Ono, with a higher coefficient of friction, as taught by Meana-Esteban, to provide further functionality of anti-slip purposes.

Regarding Claim 3, Ono in view of Roy, Meana-Esteban, and Kazuno teaches the limitations of claim 1, as described above, and Kazuno further teaches wherein the fluoropolymer selected from the group consisting of a polyvinylfluoride, polyvinylidene fluoride, polyethylenedifluoride, polytetrafluoroethylene, perfluoroalkoxy polymer, fluorinated ethylene-propylene copolymer, polyethylenetetrafluoroethylene, polyethylenechlorotrifluoroethylene, and a mixture thereof ([0030] describes the polishing pad can be made of suitable polymers including  polytetrafluoroethylene). 

Regarding Claim 5, Ono in view of Roy, Meana-Esteban, and Kazuno teaches the limitations of claim 1, as described above, and Roy further teaches wherein the third material has a static coefficient of friction ranging from 0.4 to 1.5.  Roy teaches the concept of the polishing pad coefficient of friction to be within the designated range of 0.001 to 0.5 by adding a solid lubricant material to minimize the coefficient of friction and without sacrificing removal rate ([0148] teaches that the pad can be manufactured to have a coefficient of friction between 0.001 and 0.5).  The ranges taught by Roy overlap with the range required by applicant.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, given the teachings of Roy, to configure the static coefficient of friction for the third material, as taught by Ono, to range from 0.4 to 1.5 to minimize the coefficient of friction without sacrificing removal rates. 

Regarding Claim 22, Ono in view of Roy, Meana-Esteban, and Kazuno teaches the limitations of claim 1, as described above, and further teaches wherein third material is a polyvinyl alcohol ([0173] describe different polymers the pad can be made up of including a polyvinyl alcohol). 

Regarding Claim 23, Ono in view of Roy, Meana-Esteban, and Kazuno teaches the limitations of claim 1, as described above, and Roy further teaches wherein the third material has a Shore D hardness ranging from 10 to 50 ([0190] teaches that the shore hardness of a layer of a polishing pad is between 45D-75D).   The range of Shore D Hardness given Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, given the teachings of Roy, to configure the shore d hardness of the third material.

Regarding Claim 24, Ono in view of Roy, Meana-Esteban, and Kazuno teaches the limitations of claim 1, as described above, and Roy further teaches wherein the second material has a Shore D harness ranging from 50 to 80 ([0190] teaches that the shore hardness of the polishing surface is typically 45D-75D) and has a static coefficient of friction ranging from 0.4 to 1.5 Roy teaches the concept of the polishing pad to be within the designated range of 0.001 to 0.5 by adding a solid lubricant material to minimize the coefficient of friction and without sacrificing removal rate ([0148] teaches that the pad can be manufactured to have a coefficient of friction between 0.001 and 0.5).  The ranges taught by Roy overlap with the range required by applicant.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, given the teachings of Roy, would be able to configure the static coefficient of friction for the third material, as taught by Ono, to range from 0.4 to 1.5 to minimize the coefficient of friction without sacrificing removal rates.

Claims 14 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (2004/0055223), Roy (2008/0207100), and Meana-Esteban (2016/0001422).
Regarding Claim 14, Ono teaches A method of cleaning and polishing a wafer, comprising:
providing a pad (Ref. 41, Fig. 1c, [0141]) including a pad layer (Ref. 42, Fig. 1C, [0141]) having a polishing surface (Ref. 43, Fig. 1c, [0141]) and a back surface (Fig. 1c), wherein: 
the pad includes a middle layer (Ref. 44, Fig. 1c, [0141]) disposed on the back surface of the pad layer (Fig. 1c) and a base layer (Ref. 45, Fig. 1c, [0141]) disposed over the middle layer (Fig. 1c), 
the base layer comprises a second material ([0061] describes how different layers are made of different materials), 
the polishing surface comprises a material having a Shore D hardness ([0060]) and a static coefficient of friction ranging from 0.01 to 0.6 ([0048] teaches that the polishing pad should have a static coefficient of friction less than 1.49); and
the middle layer comprises a third material ([0061&0186] explains how the middle layer is made of a different material to the polishing surface) different from the first material (Examiner notes that in previous actions have interpreted the third material as a different material from the first and Ono further teaches the concept that the middle layer can consist of a different material from the first [0186]) and having a lower surface hardness ([0060]) than the first material; and contacting the first wafer surface with the polishing surface of the pad (Fig 3, [0083]).   The range of the static coefficient of friction presented by Ono overlap with the ranges required by the claim.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, given the teachings of Ono, to configure the first material to have a static coefficient of friction ranging from 0.01 to 0.6.
Ono fails to explicitly teach the first material having a Shore D hardness ranging from 50 to 80.  Roy teaches the manufacturing and method of using a polishing pad with a polishing surface for a CMP and can be considered analogous art because it is within the same field of endeavor. Roy teaches having a Shore D hardness ranging from 50 to 80 ([0190] teaches that the shore hardness of the polishing surface is typically 45D-75D).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, given the teachings of Roy, to configure the Shore D hardness range from 50 – 80 for first material to allow for better removal rates.
Ono as modified additionally fails to explicitly teach the middle layer comprising a third material having a higher coefficient of friction than the first material.  Meana-Esteban teaches a polishing pad for abrading and can be considered analogous art because it is within the same field of endeavor.  Meana-Esteban teaches a higher coefficient of friction [0045 teaches each layer of a polishing pad to have an enhanced coefficient of friction for anti-slip purposes] than the first material.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the middle layer, as taught by Ono as modified, with a higher coefficient of friction, as taught by Meana-Esteban, to provide further functionality of anti-slip purposes.

Regarding Claim 33, Ono as modified teaches the limitations of claim 14, as described above, and Ono further teaches herein the third material has a static coefficient of friction ranging from 0.8 to 1.5 ([0048] teaches that the polishing pad should have a static coefficient of friction less than 1.49).  Ono teaches the third material is a part of the pad layer and the range of the static coefficient of friction presented by Ono overlap with the ranges required by the claim.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, given the teachings of Ono, to configure the third material to have a static coefficient of friction ranging from 0.8 to 1.5.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Roy and Meana-Esteban as applied to claim 14 above, and further in view of Kazuno (2013/0012106).
Regarding Claim 18, Ono in view of Roy and Meana-Esteban teaches the limitations of claim 14, as described above, and but fails to teach wherein the first material is a fluoropolymer. Kazuno teaches a polishing pad for use in a CMP polisher and can be considered analogous art because it is within the same field of endeavor. Kazuno teaches wherein the polishing surface comprises a fluoropolymer selected from the group consisting of polyvinylfluoride, polyvinylidene fluoride, polyethylenedifluoride, polytetrafluoroethylene, perfluoroalkoxy polymer, fluorinated ethylene-propylene copolymer, polyethylenetetrafluoroethylene, polyethylenechlorotrifluoroethylene, and a mixture thereof ([0030] describes the polishing pad can be made of suitable polymers including  polytetrafluoroethylene).  Therefore, it would have been obvious to one of ordinary skill in the art to make the polishing pad, as taught by Ono in view of Roy and Meana-Esteban, with the material polyvinylidene, as taught by Kazuno, to improve abrasion resistance.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Roy and Meana-Esteban as applied to claim 14 above, and further in view of Li (2013/0012108).
Regarding Claim 21, Ono in view of Roy and Meana-Esteban teaches the limitations of claim 14, as described above, and but fails to teach wherein the first material is a fluoropolymer. Li teaches a polishing pad for use in a CMP polisher and can be considered analogous art because it is within the same field of endeavor. Li teaches wherein the first material is a fluoropolymer selected from the group consisting of polyvinylfluoride, polyethylenedifluoride, perfluoroalkoxy polymer, fluorinated ethylene-propylene copolymer, polyethylenetetrafluoroethylene, polyethylenechlorotrifluoroethylene, and a mixture thereof ([0050] describes the polishing pad can be made of suitable polymers including polyvinylfluoride).  Therefore, it would have been obvious to one of ordinary skill in the art to make the polishing pad, as taught by Ono in view of Roy and Meana-Esteban, with the material polyvinylidene, as taught by Li, to improve abrasion resistance.

Claims 6 and 25 are rejected under 35 U.S.C. 103 as being unpatentable Ono in view of Roy, Meana-Esteban, and Kazuno as applied to claims 1, 5, and 22-24 above, and further in view of Yun (2006/0240749).
Regarding Claim 6, Ono in view of Roy, Meana-Esteban, and Kazuno teaches the limitations of claim 1, as described above, but fails to teach the third material is a polyurethane.  Yun teaches a polishing pad for use in a CMP polisher and can be considered analogous art because it is within the same field of endeavor. Yun teaches wherein the third material is a polyvinyl alcohol or a polyurethane ([0040], Fig.9, Ref. 901 & 902).  Yun teaches the materials of different layers of the polishing pad can be a polyurethane.  Yun teaches that a layer of a polishing pad for use in CMP is made of PVC and taches that the layers can be used to cushion selected areas of a polishing pad. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, given the teachings of Yun, to configure the third material, as taught by Ono in view of Roy, Meana-Esteban, and Kazuno, is made up of a polyurethane, as taught by Yun, to help provide cushion to the polishing pad while maintaining a flat rigid layer provided by the third material.

Regarding Claim 25, Ono in view of Roy, Meana-Esteban, and Kazuno teaches the limitations of claim 6, as described above, but fails to teach the second material is a polyvinyl chloride.  Yun teaches a polishing pad for use in a CMP polisher and can be considered analogous art because it is within the same field of endeavor.  Yun further teaches wherein the second material is a polyvinyl chloride ([0040], Ref. 901, Fig. 9).  Yun teaches the materials of different layers of the polishing pad can be a polyvinyl chloride.  Yun teaches that a layer of a polishing pad for use in CMP is made of PVC and taches that the layers can be used to cushion selected areas of a polishing pad. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, given the teachings from Yun, to configure the second material and third material, as taught by Ono in view of Roy, Meana-Esteban, and Kazuno, is made of a polyvinyl chloride and polyurethane, as taught by Yun, to help provide cushion to the polishing pad while maintaining a flat rigid layer provided by the third material.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable Ono in view of Roy and Meana-Esteban as applied to claims 14, 18 and 33 above, and further in view of Yun (2006/0240749).
Regarding Claim 20, Ono in view of Roy and Meana-Esteban teaches the limitations of claim 14, as described above, but fails to teach the second material is a polyvinyl chloride and the third material is a polyurethane. Yun teaches a polishing pad for use in a CMP polisher and can be considered analogous art because it is within the same field of endeavor.   Yun teaches wherein the second material is a polyvinyl chloride ([0040], Ref. 901, Fig. 9) and the third material is a polyvinyl alcohol or a polyurethane ([0040], Fig.9, Ref. 901 & 902).  Yun teaches the materials of different layers of the polishing pad can be a polyvinyl chloride and/or a polyurethane.  Yun teaches that a layer of a polishing pad for use in CMP is made of PVC and taches that the layers can be used to cushion selected areas of a polishing pad. Therefore one of ordinary skill in the art would be able to configure the second material and third material, as taught by Ono in view of Roy and Meana-Esteban, is made of a polyvinyl chloride and polyurethane, as taught by Yun, to help provide cushion to the polishing pad while maintaining a flat rigid layer provided by the third material.

Claim 26 rejected under 35 U.S.C. 103 as being unpatentable Ono in view of Roy, Meana Esteban, Kazuno, and Yun as applied to claim 6, above, and further in view of Feng (2018/0193974).
Regarding Claim 26, Ono in view of Roy, Meana-Esteban, Kazuno, and Yun teaches the limitations of claim 6, as described above, but fails to explicitly teach wherein the base layer has a larger diameter than the pad layer. Feng teaches a polishing pad for CMP polishing and can be considered analogous art because it is within the same field of endeavor.  Feng further teaches wherein the base layer has a larger diameter than the pad layer (Fig. 1, [0010], Ref. 12 &13 shows the pad layer (13) is smaller than the base layer (12)).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the base layer, as taught by Ono in view of Roy, Meana-Esteban, Kazuno, and Yun, to have a greater diameter than the pad layer, as taught by Feng, since such a modification is merely an alternate equivalent structure to allow the polishing of a substrate.  

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (2004/0055223) and Meana-Esteban (2016/0001422).
Regarding Claim 27, Ono teaches A wafer cleaning and polishing pad (Ref. 41, Fig. 1c, [0141]), comprising: 
a pad layer (Ref. 42, Fig. 1C, [0141]) having a polishing surface (Ref. 43, Fig. 1c, [0141]) and a back surface (Fig. 1c); 
a middle layer (Ref. 44, Fig. 1c, [0141]) disposed on the back surface of the pad layer; and 
a base layer (Ref. 45, Fig. 1c, [0141]) disposed over the middle layer. 
the polishing surface comprises a first material ([0061] describes how different layers are made of different materials), 
the base layer comprises a second material ([0061] describes how different layers are made of different materials), and 
the middle layer comprises a third material ([0061] describes how different layers are made of different materials) different from the first material (Examiner notes that in previous actions have interpreted the third material as a different material from the first and Ono further teaches the concept that the middle layer can consist of a different material from the first [0186]) and having a lower surface hardness [0060] than the first material.
Ono as modified additionally fails to explicitly teach the middle layer comprising a third material having a higher coefficient of friction than the first material.  Meana-Esteban teaches a polishing pad for abrading and can be considered analogous art because it is within the same field of endeavor.  Meana-Esteban teaches a higher coefficient of friction [0045 teaches each layer of a polishing pad to have an enhanced coefficient of friction for anti-slip purposes] than the first material.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the middle layer, as taught by Ono, with a higher coefficient of friction, as taught by Meana-Esteban, to provide further functionality of anti-slip purposes.

Regarding Claim 28, Ono in view of Meana-Esteban teaches the limitations of claim 27, as described above, and Ono further teaches wherein the first material has a static coefficient of friction ranging from 0.01 to 0.1, and the third material has a static coefficient of friction ranging from 0.8 to 1.5 ([0048] teaches that the polishing pad should have a static coefficient of friction less than 1.49).   The ranges taught by Ono overlap with the range required by applicant.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, given the teachings of Ono in view of Meana-Esteban, would be able to configure the static coefficient of friction for the third material and first material to range from 0.01 to 0.1 and 0.8 to 1.5.

Claims 29 are rejected under 35 U.S.C. 103 as being unpatentable Ono as modified as applied to claim 27-28 above, and further in view of Hajime (2018/0162078)
Regarding Claim 29, Ono in view of Meana-Esteban teaches the limitations of claim 27, as described above, but fails to explicitly teach the first material is a fluoropolymer.  Hajime teaches a method for polishing a substrate and can be considered analogous art because it is within the same field of endeavor.  Hajime further teaches wherein the first material is a fluoropolymer selected from the group consisting of polyethylenedifluoride, perfluoroalkoxy 4Application No.: 16/691,061 polymer, fluorinated ethylene-propylene copolymer, polyethylenetetrafluoroethylene, polyethylenechlorotrifluoroethylene, and a mixture thereof ([0068] describes the polishing pad can be made of suitable polymers including perfluoroalkoxy polymer).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, given the teachings of Hajime, to modify the first material, as taught by Ono in view of Meana-Esteban, with a fluoropolymer perfluoroalkoxy polymer, as taught by Hajime, to increase wettability of liquids during CMP polishing.  

Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable Ono in view of Meana-Esteban as applied to claim 27-28 above, and further in view of Yun (2006/0240749).
Regarding Claim 30, Ono in view of Meana-Esteban teaches the limitations of claim 29, as described above, but fails to explicitly teach the third material is a polyvinyl alcohol.  Yun teaches a polishing pad for use in a CMP polisher and can be considered analogous art because it is within the same field of endeavor.  Yun further teaches wherein third material is a polyvinyl alcohol ([0040], Fig.9, Ref. 901 & 902). Yun teaches that a layer of a polishing pad for use in CMP is made of PVC and taches that the layers can be used to cushion selected areas of a polishing pad.   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, given the teachings from Yun, to configure the third material, as taught by Ono in view of Meana-Esteban, is made of a polyvinyl alcohol, as taught by Yun, to help provide cushion to the polishing pad while maintaining a flat rigid layer provided by the third material.

Regarding Claim 31, Ono in view of Meana-Esteban teaches the limitations of claim 30, as described above, but fails to explicitly teach the second material is a polyvinyl alcohol.  Yun teaches a polishing pad for use in a CMP polisher and can be considered analogous art because it is within the same field of endeavor.  Yun further teaches wherein the second material is a polyvinyl chloride ([0040], Fig.9, Ref. 901 & 902).  Yun teaches that a layer of a polishing pad for use in CMP is made of PVC and taches that the layers can be used to cushion selected areas of a polishing pad.   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, given the teachings from Yun, to configure the second material, as taught by Ono in view of Meana-Esteban, is made of a polyvinyl alcohol, as taught by Yun, to help provide cushion to the polishing pad while maintaining a flat rigid layer provided by the third material.

Claim 32 rejected under 35 U.S.C. 103 as being unpatentable Ono in view of Roy, Meana-Esteban, Kazuno, and Yun as applied to claims 27-28 above, and further in view of Feng (2018/0193974).
Regarding Claim 32, Ono in view of Roy, Meana-Esteban, Kazuno, and Yun teaches the limitations of claim 6, as described above, but fails to explicitly teach wherein the base layer has a larger diameter than the pad layer. Feng teaches a polishing pad for CMP polishing and can be considered analogous art because it is within the same field of endeavor.  Feng further teaches wherein the base layer has a larger diameter than the pad layer (Fig. 1, [0010], Ref. 12 &13 shows the pad layer (13) is smaller than the base layer (12)).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the base layer, as taught by Ono in view of Roy, Meana-Esteban, Kazuno, and Yun, to have a greater diameter than the pad layer, as taught by Feng, since such a modification is merely an alternate equivalent structure to allow the polishing of a substrate.

Response to Arguments
Examiner acknowledges applicant’s arguments in regards to the rejection 35 USC 112(a) of claims 26 and 32 and has withdrawn the rejection.
Applicant's arguments filed 12 September, 2022 have been fully considered but they are not persuasive.
Regarding Claims 1, 14 and 27, applicant has amended the claims to recite “a third material different from the first material and argues the Ono reference fails to teach the middle layer to be made of a different material and there would be no motivation to modify the reference.  However upon further review and consideration, examiner respectfully disagrees and notes Ono still meets the limitations of claims 1, 14, and 27 as set forth in the 103 rejection above.  Further, examiner notes that in previous rejections, examiner has always interpreted the third material limitation as different from the first material.  Ono states that the middle layer which is part of the backing layer can be made of a different material [0186] and this teaches the concept of the middle layer being different from the first and therefore modifiable.  Further, the middle layer can be a different material depending on the desired hardness as stated in ([0061]).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Robinson (6,090,475), Kramer (2002/0182868), Lawing (2003/0139122), Eguchi (2004/0053042), Iijima (2005/0097727), and Kim (2008/0014838) teach polishing pads for use in a CMP machine and can be considered analogous art because the structure is generally consistent with the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723